



EXHIBIT 10.1
TRANSACTION AGREEMENT
THIS TRANSACTION AGREEMENT (this “Agreement”) is entered into effective as of
June 10, 2019 (the “Effective Date”) by and among National Interstate Insurance
Company, an Ohio corporation (“NATL”); American Financial Group, Inc., an Ohio
corporation (“AFG”); Atlas Financial Holdings, Inc., a Cayman Islands
corporation (“Atlas”); American Insurance Acquisition Inc., a Delaware
corporation (“American”); and Anchor Group Management, Inc. (“AGMI” and together
with Atlas, and American, “Atlas Group”).
WHEREAS, Atlas Group desires to enter into a transaction with NATL under which
AGMI becomes an underwriting manager for NATL in order to renew certain of
AGMI’s lines of business;
WHEREAS, in order to induce NATL to appoint AGMI as its underwriting manager,
NATL requires an option to purchase the renewal rights to such business from
Atlas Group;
WHEREAS, in order to further induce NATL to appoint AGMI as its underwriting
manager and renew such business, NATL requires that its parent, AFG, have a
warrant to purchase the ordinary voting shares of Atlas; and
WHEREAS, the parties desire to enter into this Agreement which, together with
the exhibits to this Agreement, provides the terms of the various transactions
among the parties.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:
1.
Definitions. The following term shall have the meanings set forth below
throughout this Agreement:

(a)
“Affiliate” or “Affiliates” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

(b)
“Ancillary Agreements” means collectively, the Underwriting Management Agreement
and the Warrant Agreement.

(c)
“Asset Purchase Agreement” or “APA” means the Asset Purchase Agreement attached
to this Agreement as Exhibit C.

(d)
“Books and Records” means all books, records, and data in possession or control
of Atlas Group or its Affiliates that relates to the Paratransit Business,
including, but not limited to, all current and historical administrative
records, sales records, underwriting records, underwriting models, underwriting
algorithms, underwriting analytics, financial records, compliance records, and
other records, in whatever form maintained, and all know-how and/or trade
secrets relating to such models, algorithms and analytics; provided, that, the
Books and Records shall not include claim records, models or analytics.

(e)
“Confidentiality Agreement” means the Confidentiality Agreement, including all
amendments thereto, between AFG and Atlas, effective April 24, 2019 and attached
to this Agreement as Exhibit D.

(f)
“Confidential Information” has the meaning set forth in Section 6(b).

(g)
“Effective Date” means June 10, 2019.

(h)
“Knowledge of Atlas Group” or “Atlas Group’s Knowledge” shall mean the actual
knowledge of Scott Wollney, Paul Romano, Bruce Giles, Joe Shugrue, and Leslie
DiMaggio.

(i)
“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of such Person’s business consistent with such Person’s past practices
(including with respect to quantity and frequency).

(j)
“Paratransit Book” means the Paratransit Business currently underwritten by
Atlas Group and its Affiliates.

(k)
“Paratransit Business” means the paratransit insurance business.






--------------------------------------------------------------------------------





(l)
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, governmental, judicial or regulatory body, business
unit, division or other entity.

(m)
“Renewal Rights” means any and all rights to the expirations and renewals of the
Paratransit Book and any Paratransit Business written by the parties after the
Effective Date of this Agreement.

(n)
“Subject Policy” means an individual policy within the Paratransit Book.

(o)
“Transaction Documents” means the APA, the UMA, the Warrant, and all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

(p)
“Underwriting Management Agreement” or “UMA” means the Underwriting Management
Agreement attached as Exhibit A, to be effective as of the Effective Date.

(q)
“Warrant Agreement” or “Warrant” means the Warrant Agreement attached to this
Agreement as Exhibit B, to be effective as of the Effective Date.

2.
The Transaction. The parties agree as follows:

(a)
AGMI agrees to enter into a transaction with NATL whereby AGMI will become an
underwriting manager for NATL and its affiliates with respect to the Paratransit
Business, as provided in the UMA attached as Exhibit A.

(b)
Upon the expiration of the UMA, Atlas Group agrees to provide the Option (as
defined below) to NATL to purchase the Renewal Rights, as provided in the APA
attached to this Agreement as Exhibit C.

(c)
In relation to the transactions provided for in 2(a) and 2(b) above, Atlas
agrees to issue the Warrant to AFG, attached to this Agreement as Exhibit B,
that will give AFG the right to purchase up to 19.9% of the outstanding common
shares of Atlas.

3.
Execution of Ancillary Agreements. Concurrently with the execution of and as an
express condition to the effectiveness of this Agreement, the applicable parties
shall execute the following Ancillary Agreements:

(a)
The Warrant. Atlas and AFG shall execute the Warrant concurrently with this
Agreement.

(b)
The UMA. AGMI and NATL shall execute the UMA concurrently with the execution of
this Agreement.

4.
Option to Purchase Renewal Rights.

(a)
At the expiration of the UMA, whether expiring after its initial term or any
extension thereof, NATL shall have the option to acquire all of Atlas Group’s
interest in and to the Renewal Rights and any Books and Records pursuant to the
terms of the Asset Purchase Agreement (the “Option”).

(b)
NATL may exercise its Option by sending a signed copy of the Asset Purchase
Agreement to Atlas Group. Upon receipt of the signed APA, each of the Atlas
Group entities shall sign and return the APA to NATL, at which point the
transaction shall be governed by the terms of the APA (the “Renewal Rights
Transaction”).

(c)
In the event that NATL does not exercise the Option, NATL shall have the ability
to acquire the Books and Records (the “Data Option”) at a price mutually agreed
upon by NATL and Atlas Group. NATL may exercise the Data Option by providing
written notice to Atlas Group. Within 30 days of Atlas Group’s receipt of such
notice, the parties shall execute a mutually agreeable asset purchase agreement
with respect to such Data Option under terms that are substantially similar to
those contained in the APA.

(d)
NATL may assign the Option or the Data Option to an Affiliate of NATL without
the consent of Atlas Group.

5.
Non-Competition and Non-Solicitation.

(a)
(i) During the term of the UMA, except pursuant to the terms of the UMA, and
(ii) for a period of three (3) years commencing on the latter of (x) the
termination of the UMA or (y) the closing date of the Renewal Rights
Transaction: Atlas Group shall not, and shall cause their Affiliates not to,
directly or indirectly, (i) engage in or assist any other Person, except NATL
and its Affiliates, in engaging in the Paratransit Business; (ii) have an
interest in any Person that engages directly or indirectly in the Paratransit
Business, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, or induce any Policyholder or
Producer to terminate or modify any such actual or prospective relationship with
Buyer. Notwithstanding the






--------------------------------------------------------------------------------





foregoing, any of the Sellers may own, directly or indirectly, solely as an
investment, securities of any Person engaged directly or indirectly in the
Paratransit Business that are traded on any national securities exchange if
Seller is not a controlling Person of, or a member of a group which controls,
such Person and does not, directly or indirectly, own 5% or more of any class of
securities of such Person.
6.
Confidentiality.

(a)
The Confidentiality Agreement shall terminate as of the Effective Date and be of
no further force or effect between Atlas and AFG.

(b)
From and after the Effective Date, Atlas Group shall, and shall cause their
Affiliates and representatives to, maintain in strict confidence any written,
oral, or other information relating to the Paratransit Business (“Confidential
Information”), except to the extent that: (i) Atlas Group or its Affiliates are
required to disclose such information by judicial or administrative process or
pursuant to applicable law, provided that Atlas Group shall give NATL prior
notice of such requirement and, if reasonably practicable and to the extent
permissible by law, a reasonable opportunity to object to such disclosure; or
(ii) such information can be shown to have been in the public domain through no
direct or indirect breach of this Agreement or other wrong-doing of Atlas Group.
From and after the Effective Date, no entity of Atlas Group shall use any
Confidential Information for any purpose other than in the performance of its
obligations under this Agreement and the Ancillary Agreements and to assist NATL
in fulfilling the purpose of this Agreement or the Ancillary Agreements.

7.
Termination.

(a)
This Agreement and all Ancillary Agreements may be terminated by NATL or AFG, in
their sole discretion, immediately upon notice to Atlas Group at any time in the
event that:

i.
a third party, including, but not limited to, any shareholder of an entity of
Atlas Group or any of their Affiliates or any regulator of an entity of Atlas
Group or their Affiliates, attempts to prevent NATL or AFG from realizing the
purposes of this Agreement in the manner contemplated by this Agreement; or

ii.
NATL is unable to secure a reinsurance structure substantially similar to the
ASI Pool’s current reinsurance structure wherein NATL will retain 70% of the
first $500,000, per occurrence.

(b)
If this Agreement or the Ancillary Agreements are terminated pursuant to Section
7(a), all obligations under this Agreement or any Ancillary Agreement will be of
no further force or effect; provided, that, if any business has been
underwritten pursuant to the UMA at the time of such termination then the UMA
shall continue in force until the latest date of expiration of the Subject
Policies underwritten pursuant thereto (or earlier pursuant to the terms of the
UMA). In the event of a termination pursuant to Section 7(a), neither Atlas
Group or its Affiliates nor NATL or AFG or their Affiliates shall have any
liability or obligation remaining under this Agreement or the Ancillary
Agreements, except (i) in the event that the UMA continues in force pursuant to
the preceding sentence, in which case each party’s obligations shall continue
pursuant to the terms of the UMA, and (ii) for Atlas Group’s indemnification
obligations under Section 10(a)(iii) and (iv).

8.
Representations and Warranties. Each entity of Atlas Group, jointly and
severally, represents and warrants to NATL and AFG that the following
representations and warranties are true and correct on the Effective Date:

(a)
Organization. Each entity of Atlas Group is duly incorporated, validly existing
and in good standing under the laws of its domiciliary state, and has the
corporate power and authority to transact business and is duly qualified to
conduct its business generally and is in good standing in each jurisdiction in
which such qualification is necessary to conduct its business under applicable
law.

(b)
Authority. Each entity of Atlas Group has all necessary corporate power and
authority to execute and deliver this Agreement, each Ancillary Agreement to
which it is a party thereto, and the APA, and to consummate the transactions
contemplated hereby and thereby. This Agreement and each Ancillary Agreement and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action. This Agreement and each
Ancillary






--------------------------------------------------------------------------------





Agreement, upon execution by each entity of Atlas Group and assuming due
execution by NATL and AFG, will be valid and binding obligations of each such
entity, enforceable in accordance with their terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect relating to or affecting the enforcement of creditors’ rights
generally, and (b) equitable principles of general applicability (whether
considered in a proceeding at law or in equity).
(c)
Consents and Authorizations. The execution, delivery and performance by each
entity of Atlas Group of this Agreement and the Ancillary Agreements to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the Articles or Certificates of
Incorporation, by-laws or other organizational documents of any entity of Atlas
Group; (b) conflict with or result in a violation or breach of any provision of
any applicable law; or (c) require the consent, notice or other action by any
Person under any Subject Policy or, conflict with, result in a material
violation or material breach of, constitute a material default or an event that,
with or without notice or lapse of time or both, would constitute a material
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, materially modify or cancel, any Subject Policy.

(d)
Compliance with Laws; Litigation. Each of the members of Atlas Group’s operation
of the Paratransit Business has been in conformity with all applicable laws in
all material respects, and, to the Knowledge of Atlas Group, no member of Atlas
Group has received written notice of alleged noncompliance by such member
relating to the Business. There is no (i) litigation pending, or to the
Knowledge of Atlas Group, threatened (excepting claim litigation in the Ordinary
Course of Business, such claims litigation shall not include extra contractual
obligations or excess limits liabilities), nor (ii) any order, injunction, or
decree outstanding nor to the Knowledge of Atlas Group, any proceeding, or
governmental investigation existing or pending, in each case against any member
of Atlas Group, that would impact the Paratransit Business, nor to the Knowledge
of Atlas Group, is there any basis for any such litigation, proceeding or
governmental investigation.

9.
Preservation of the Paratransit Business.

(a)
From the Effective Date through the last Subject Policy expiration date, Atlas
Group shall use commercially reasonable efforts to renew Subject Policies in
accordance with the UMA. In the event that NATL or its Affiliate determines in
its sole discretion that a Subject Policy should not be renewed under the UMA,
Atlas Group will have no liability for the failure to renew such Subject Policy
under this Section.

(b)
In accordance with Section 9(a) above, from the Effective Date through the last
Subject Policy expiration date, Atlas Group shall and shall cause its Affiliates
to use commercially reasonably efforts to preserve intact the Paratransit
Business and its relationship with policyholders and producers.

10.
Indemnification.

(a)
Atlas Group shall, jointly and severally, indemnify and hold harmless NATL, AFG,
their Affiliates, and their and their Affiliates’ respective shareholders,
officers, directors, employees, agents and representatives at all times against
any and all claims, actions, demands, losses, costs, expenses, liabilities,
penalties, and damages, including legal fees incurred in attempting to avoid the
same or oppose the imposition thereof, resulting to NATL or AFG (“NATL Damages”)
from: (i) any inaccuracy in or breach of any of the representations or
warranties of Atlas Group contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Atlas Group pursuant to this Agreement;
(ii) any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Atlas Group pursuant to this Agreement; (iii) any claim by any
third party based upon, resulting from or arising out of the business
operations, properties, assets or obligations of Atlas Group or any of their
Affiliates conducted, existing or arising on or prior to the Effective Date; or
(iv) any cause of action, suit, proceeding or claim brought or made against such
indemnitee by a third party (including for these purposes a derivative action
brought on behalf of Atlas or any subsidiary of Atlas) or which otherwise
involves such indemnitee that arises out of or results from the execution,
delivery, performance or enforcement of this Agreement or any of the






--------------------------------------------------------------------------------





Transaction Documents; provided, that, Atlas Group’s aggregate liability for any
NATL Damages arising from clauses (i) and (ii) of this Section 10(a) shall in no
event exceed the greater of (x) the aggregate sum of the commissions paid to
Atlas Group and its Affiliates pursuant to the UMA as of the date of such claim
and (y) $12,250,000; and provided, further, that, in no event shall “NATL
Damages” include any lost profits, damages based on a multiple, punitive damages
or damages that are not reasonably foreseeable.
(b)
NATL and AFG shall, jointly and severally, indemnify and hold harmless Atlas
Group and their Affiliates, and their and their Affiliates’ respective
shareholders, officers, directors, employees, agents and representatives at all
times against any and all claims, actions, demands, losses, costs, expenses,
liabilities, penalties, and damages, including legal fees incurred in attempting
to avoid the same or oppose the imposition thereof, resulting to Atlas Group
(“Atlas Damages”) from any breach or non-fulfillment of any covenant, agreement
or obligation to be performed by NATL or AFG pursuant to this Agreement;
provided that, NATL and AFG’s aggregate liability for any Atlas Damages arising
from this Section 10(b) shall in no event exceed the greater of (x) the
aggregate sum of the commissions paid to Atlas Group and its Affiliates pursuant
to the UMA as of the date of such claim and (y) $12,250,000; and provided,
further, that, in no event shall “Atlas Damages” include any lost profits,
damages based on a multiple, punitive damages or damages that are not reasonably
foreseeable.

11.
Injunctive Relief. Each entity of Atlas Group acknowledges and agrees that NATL
would be irreparably damaged in the event that Atlas Group fails to comply with,
breaches, violates, or does not fulfill its obligations under Sections 2, 4, 5
and 6. Accordingly, Atlas Group agrees that NATL shall be entitled to an
injunction or injunctions to prevent noncompliance with, or breaches or
violations of, Sections 2, 4, 5 and 6 and to enforce specifically those Sections
in addition to any other remedy to which NATL may be entitled at law or in
equity. In the event that any action is brought in equity to enforce Sections 2,
4, 5 and 6, Atlas Group waives the defense or counterclaim that there is
adequate remedy at law. Atlas Group further agrees that: (i) by seeking the
remedies provided for in this Section 11, NATL shall not in any respect waive
its right to seek any other form of relief that may be available to NATL under
this Agreement or in the event that the remedies provided for in this Section 11
are not available or otherwise are not granted; and (ii) nothing contained in
this Section 11 shall require NATL to institute any action for (or limit NATL’s
right to institute any action for) specific performance under this Section 11
before exercising any other remedies under this Agreement that may be available
then or thereafter.



12.
Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given if delivered by hand or
mailed by registered mail or certified mail, return receipt requested or by a
nationally recognized overnight courier, to the appropriate party at the
following address (or such other address as a party shall specify by notice
pursuant to this section), with a copy sent to email, which shall not constitute
notice:

If to Atlas Group, to:
Atlas Financial Holdings, Inc.
953 American Lane, 3rd floor
Schaumburg, IL 60173
Attention: President
Email: swollney@atlas-fin.com
With a copy to, which shall not constitute notice, to:
DLA Piper LLP (U.S.)
444 West Lake Street
Suite 900





--------------------------------------------------------------------------------





Chicago, Illinois 60606
Attention: David Mendelsohn
Email: david.mendelsohn@dlapiper.com
If to NATL or AFG, to:
National Interstate Insurance Company
3250 Interstate Dr.
Richfield, OH 44286
Attention: Anthony J. Mercurio
Email: tony.mercurio@natl.com
With a copy to, which shall not constitute notice:
Great American Insurance Company
301 East Fourth Street
Cincinnati, OH 45202
Attention: General Counsel
Email: clegal@gaig.com
13.
Assignment. Except with respect to the Option and Data Option provided for in
Section 4, neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any party without the prior written
consent of the counterparty or counterparties, and any such assignment without
such prior written consent shall be null and void.

14.
Entire Agreement. This Agreement together with the Ancillary Agreements sets
forth the entire agreement and understanding of the parties concerning the
subject matter of this Agreement, and supersedes all prior and contemporaneous
agreements, arrangements and understandings, whether written or oral, between
the parties concerning the subject matter of this Agreement.

15.
Amendment and Waiver. This Agreement may not be amended, modified or
supplemented in any manner, and no provision of this Agreement may be waived,
whether by course of conduct or otherwise, except by an instrument in writing
signed on behalf of each party and otherwise as expressly set forth in this
Agreement.

16.
Regulatory Approval. In the event that any of the transactions contemplated by
this Agreement or any Ancillary Agreement require regulatory approval, Atlas
Group shall use its commercially reasonable efforts to assist NATL, AFG and
their Affiliates in their attempt to obtain such regulatory approval, including,
but not limited to, supplying promptly any additional information and
documentary material that may be requested by NATL, AFG, their Affiliates, or
any governmental authority.

17.
Further Assurances. The parties shall execute and deliver any and all documents,
instruments, and agreements reasonably requested by the other party or parties
in addition to those expressly provided for in this Agreement or any Ancillary
Agreement that are necessary to effectuate the provisions of this Agreement or
any Ancillary Agreement, whether on or after the Effective Date. Each party
shall use its commercially reasonable efforts to take such other actions and do
such other things, as may be necessary, in the opinion of NATL or its
Affiliates, to carry out the provisions of this Agreement and the Ancillary
Agreements and give effect to the transactions contemplated hereby.

18.
Announcements. The parties agree that neither party will publicly disclose any
material, non-public information relating to this Agreement or the transactions
contemplated hereby without the prior written consent of the other party.






--------------------------------------------------------------------------------





19.
Headings. The headings of this Agreement are for convenience of reference only
and shall not define or limit any of the terms or provisions of this Agreement.

20.
No Third Party Beneficiaries. Nothing in this Agreement is intended or shall be
construed to give any person, other than the parties to this Agreement, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained in this Agreement.

21.
Governing Law. This Agreement, and all matters arising out of or relating to
this Agreement, whether sounding in contract, tort, statute, or otherwise, are
governed by, and construed in accordance with, the laws of the State of Ohio,
without giving effect to the conflict of laws provisions thereof to the extent
such principles or rules would require or permit the application of the laws of
any jurisdiction other than those of the State of Ohio.

22.
Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement shall be
brought in the state or federal courts located in Hamilton County, Ohio and each
of the parties irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated by this Agreement.
The parties agree that any of them may file a copy of this Section with any
court as written evidence of the knowing, voluntary and bargained agreement
among the parties irrevocably to waive any objections to venue or to the
convenience of forum. Each of the parties further agrees that notice as provided
in this Agreement shall constitute sufficient service of process and the parties
further waive any argument that such service is insufficient.

23.
Offset. Any party may offset any amount owed (“Offsetting Party”) to the other
(“Owing Party”) under this Agreement or any Ancillary Agreement against any
amount owed by Offsetting Party or any of its Affiliates to the Owing Party or
any of its Affiliates under this Agreement or any Ancillary Agreement.

24.
Binding Effect. All the terms and provisions of this Agreement shall be binding
upon, and inure to the benefit of, and be binding upon, Atlas Group, NATL, AFG
and their respective legal representatives, successors and permitted assigns.

25.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, that provision shall be interpreted to be only
as broad as is enforceable.

26.
Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” are deemed to be followed by the words “without
limitation”; and (b) the word “or” is not exclusive. Unless the context
otherwise requires, references in this Agreement: (x) to sections, schedules and
exhibits mean the sections of, and schedules and exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation and any regulations promulgated under the statute. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The schedules and exhibits referred to in
this Agreement shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim in this
Agreement. All references to “$” or “dollars” mean the lawful currency of the
United States of America.

27.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one agreement. Photocopies, facsimile transmissions, or email transmissions of
Adobe portable document format files (also known as “PDF” files) of signatures
shall be deemed original signatures and shall be fully binding on the parties to
the same extent as original signatures.



[INTENTIONALLY BLANK - SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


National Interstate Insurance Company
Anchor Group Management, Inc.
By:/s/ Anthony J. Mercurio
By:/s/ Scott D. Wollney
Name:Anthony J. Mercurio
Name:Scott D. Wollney
Title:President
Title:President and Chief Executive Officer
 
 
American Financial Group, Inc.
Atlas Financial Holdings, Inc.
By:/s/ Joseph E. (Jeff) Consolino
By:/s/ Scott D. Wollney
Name:Joseph E. (Jeff) Consolino
Name:Scott D. Wollney
Title:Executive Vice President, Chief Financial Officer and Director
Title:President and Chief Executive Officer
 
American Insurance Acquisition Inc.
 


By:/s/ Scott D. Wollney
 
Name:Scott D. Wollney
 
Title:President and Chief Executive Officer

Exh



